Exhibit 10.2

LIMITED WAIVER AGREEMENT

This Limited Waiver Agreement (this “Agreement”), dated as of October 2, 2012,
is made and entered into by and between WMI Holdings Corp., a Washington
corporation, (“Issuer”), and Wilmington Trust, National Association,
(“Trustee”), under that certain Senior First Lien Notes Indenture, dated as of
March 19, 2012 (“Indenture”), on behalf of the Holders of the Notes. Capitalized
terms used and not otherwise defined herein shall have the meanings given to
such terms in the Indenture.

WHEREAS, WM Mortgage Reinsurance Company, Inc. (“WMMRC”) owns certain trust
assets underlying its reinsurance arrangements with PMI Mortgage Insurance
Company (“PMI”);

WHEREAS, PMI is currently in receivership and operating under the supervision of
the State of Arizona Insurance Department, and PMI has proposed a commutation or
termination (the “Commutation”) of its Trust identified in the Indenture as the
Reinsurance Escrow Agreement among WMMRC, PMI and US Bank (Acct. No. x6404) as
further described on Exhibit A-1. A copy of the proposed Commutation and Release
Agreement with PMI is attached as Exhibit B-1;

WHEREAS, upon consideration of the proposed Commutation, the boards of directors
of the Issuer and WMMRC have authorized management to proceed with the terms of
the Commutation, subject to obtaining all necessary approvals, consents and
waivers, including the consent of the requisite Holders of the Notes under the
Indenture and waiver of Section 5.13 of the Indenture for the purposes described
herein and the consent of the Hawaiian Division of Insurance to approve the
Commutation, which consent has been obtained;

WHEREAS, following the Commutation, the funds will be deposited into WMMRC’s
custodial account and in accordance with Section 5.02 of the Indenture, WMMRC
will request from the Hawaiian Division of Insurance approval to declare a
dividend of such undistributed Runoff Proceeds; provided, that there is no
assurance that the Hawaiian Division of Insurance will approve that any or all
of the funds from the Commutation will be distributed as a dividend or a
distribution;

WHEREAS, if the Hawaiian Division of Insurance approves such a dividend or
distribution, Issuer will in accordance with Sections 4.02(a) and 5.02 of the
Indenture deposit such dividend or distribution in respect of Runoff Proceeds
directly into the Collateral Account;

WHEREAS, Section 5.13 of the Indenture, prohibits, among other things, the sale
or transfer of any of WMMRC’s interests in any of the Trusts or the sale or
transfer of any of the Trust’s assets and but for the waiver provided herein,
the Commutation would be prohibited under Section 5.13 of the Indenture;

WHEREAS, Section 10.02 of the Indenture provides that the Issuer and the Trustee
may enter into a waiver agreement with the written consent of the Holders of at
least two-thirds in aggregate principal amount of the Notes then outstanding
(the “Requisite Consents”);

 

1 – LIMITED WAIVER AGREEMENT



--------------------------------------------------------------------------------

WHEREAS, the Issuer has requested that the Trustee waive (i) Section 5.13 of the
Indenture, but only to the limited extent and for the limited purpose of
allowing the Issuer and the Owner to consummate the Commutation, and (ii) any
Default or Event of Default that may be deemed to have arisen or arise under the
Indenture as a result of consummating the Commutation (the “Waiver”),

WHEREAS, the Requisite Consents to the Waiver have been received; and

WHEREAS, the Trustee, subject to the terms and conditions of this Agreement and
pursuant to the Requisite Consents, agrees to such request.

NOW THEREFORE, in consideration of the foregoing mutual agreements set forth
herein, the parties hereto agree as follows:

SECTION 1. Waiver Provisions. Subject to the terms and conditions hereof, the
Trustee, in accordance with Section 10.02, hereby waives (i) the application of
Section 5.13 to the Commutation for the sole and limited purpose of permitting
the Issuer and Owner to proceed with and consummate the Commutation, which shall
not be deemed a violation of the terms of the Indenture or create a circumstance
or event that would constitute a Default or Event of Default under the Indenture
and (ii) any Default or Event of Default that may be deemed to have arisen or
arise under the Indenture as a result of consummating the Commutation. This
waiver shall be irrevocable and may be relied upon by Issuer and Owner for the
purpose of effecting the Commutation. The funds received by WMMRC from the
Commutation will be deposited into a custodial account of WMMRC and in
accordance with Sections 4.02(a) and 5.02 of the Indenture, to the extent the
Hawaiian Division of Insurance approves any dividend or distribution of the
funds from the Commutation, the approved dividend or distribution of funds from
the Commutation to the extent constituting accumulated Runoff Proceeds, will be
deposited directly into the Collateral Account.

SECTION 2. Limits to Waiver. This Agreement is limited as specified herein and
it is expressly conditioned on compliance with the provisions set forth herein.
This Agreement shall not constitute a waiver of any other provisions of the
Indenture, which shall remain unchanged and in full force and effect.
Notwithstanding anything herein to the contrary, the waiver set forth in
Section 1 of this Agreement shall not entitle the Issuer to any future waiver.

SECTION 3. References; Remedies. This Agreement shall be construed, administered
and applied in accordance with all of the terms and provisions of the Indenture.
The execution, delivery and effectiveness of this Agreement shall not, except as
expressly provided herein, operate as a waiver of any Default or Event of
Default or any right, power, or remedy of the Trustee under the Indenture, nor
constitute a waiver of any other provision of the Indenture.

SECTION 4. Covenant of Issuer. Issuer agrees that other than with respect to
consummating the Commutation, the Issuer shall comply and continue to comply
with all of the terms, covenants and provisions contained in the Indenture,
subject to applicable notice, grace and cure periods.

 

2 – LIMITED WAIVER AGREEMENT



--------------------------------------------------------------------------------

SECTION 5. Effectiveness. This Agreement shall become effective on the date upon
which the Trustee shall have received a counterpart of this Agreement duly
executed by the Trustee and the Issuer.

SECTION 6. Governing Law. THIS AGREEMENT SHALL BE DEEMED TO BE A CONTRACT MADE
UNDER AND GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE INTERNAL LAWS OF
THE STATE OF NEW YORK (WITHOUT REGARD TO ANY CONFLICTS OF LAW PRINCIPLES THAT
WOULD REQUIRE THE APPLICATION OF THE LAW OF ANY OTHER JURISDICTION).

SECTION 7. Entire Agreement. This Agreement, the Indenture and the other
Security Documents constitute the entire understanding among the parties hereto
with respect to the subject matter hereof and supersede and prior agreements,
written or oral, with respect thereto.

SECTION 8. Severability. The provisions of this Agreement are severable. If any
part of this Agreement or any other Security Document is held to be invalid,
void, unenforceable or contrary to law, the parties each agree that such
invalidity or unenforceability shall not affect any other provision in this
Agreement or such Security Document and the invalidity of a particular provision
in a particular jurisdiction shall not invalidate such provision in any other
jurisdiction. The remaining terms hereof shall remain in full force and effect
and any court of competent jurisdiction may so modify the objectionable
provisions as to make it valid, reasonable, and enforceable.

SECTION 9. Execution in Counterparts. This Agreement may be executed by the
parties hereto in several counterparts, each of which shall be deemed to be an
original and all of which shall constitute together but one and the same
agreement. Delivery of an executed counterpart of a signature page to this
Agreement by facsimile or electronic mail shall be effective delivery of a
manually executed counterpart of this Agreement.

SECTION 10. Successors and Assigns. This Agreement shall be binding upon and
shall inure to the benefit of the parties hereto and their respective successors
and assigns; provided, however, that the Issuer may not assign or transfer its
rights or obligations hereunder without the prior written consent of the
Trustee.

SECTION 11. Waiver of Jury Trial. THE PARTIES HERETO HEREBY IRREVOCABLY AND
UNCONDITIONALLY WAIVE TRIAL BY JURY IN ANY LEGAL ACTION OR PROCEEDING RELATING
TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AND FOR ANY COUNTERCLAIM THEREIN.

SECTION 12. Headings. The paragraph headings used in this Agreement are for
convenience only and shall not affect the interpretation of any of the
provisions hereof.

SECTION 13. Waivers; Amendments. Neither this Agreement nor any provision hereof
may be waived, amended or modified except pursuant to an agreement or agreements
in writing entered into by all the parties hereto.

 

3 – LIMITED WAIVER AGREEMENT



--------------------------------------------------------------------------------

SECTION 14. Notices. Notices to the Issuer and the Trustee shall be given as
provided in the Indenture.

SECTION 15. Recitals. The Trustee shall not have any responsibility for the
recitals hereto, which recitals are made by the Issuer alone, or for the
validity or sufficiency of this Agreement.

[Signature Page Follows]

 

4 – LIMITED WAIVER AGREEMENT



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by its officers thereunto duly authorized as of the date and year first written
above.

 

ISSUER: WMI HOLDINGS CORP. By:  

/s/ Charles Edward Smith

Name: Charles Edward Smith Title: Interim Chief Executive Officer WILMINGTON
TRUST, NATIONAL ASSOCIATION, not in its individual capacity, but solely as
Trustee By:  

/s/ Jane Schweiger

Name: Jane Schweiger Title: Vice President

 

5 – LIMITED WAIVER AGREEMENT



--------------------------------------------------------------------------------

EXHIBIT A-1

WM Mortgage Reinsurance Co., Inc. (“WMMRC”) has been approached by PMI Mortgage
Insurance Company (“PMI”) with an offer to commute or terminate its Trust
(identified in the Indenture as the Reinsurance Escrow Agreement among WMMRC,
PMI and US Bank (Account No. x6404)) (the “Agreement”).

The Commutation proposes to:

1 – Terminate the Agreement and apportion the Trust assets and interests between
PMI and WMMRC with PMI receiving $49 million and WMMRC receiving all remaining
Trust assets and interests, estimated to be approximately $30.2 million as of
May 31, 2012.

2 – Provide each party to the Agreement with mutual releases and discharges from
one another for past, present and future claims, including but not limited to,
obligations, liabilities, liens judgments and losses arising under the
Agreement.

3 – Have the laws of Arizona govern the Commutation.

 

6 – LIMITED WAIVER AGREEMENT



--------------------------------------------------------------------------------

EXHIBIT B-1

COMMUTATION AND RELEASE AGREEMENT

 

7 – LIMITED WAIVER AGREEMENT